IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
DAVID I. GARCIA,
Plaintiff,
VS. No. CV 18-01240 KG/KK
JASON GARCIA, FNU CHAVIRA,
FNU ALIMON, JOHN DOE,

Defendants.

MEMORANDUM OPINION AND ORDER OF DISMISSAL

THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b) on the Prisoner
Civil Rights Complaint filed by David I. Garcia (Doc. 1). The Court will dismiss the Complaint
without prejudice for failure to comply with a Court order and failure to prosecute.

Mailings to Plaintiff Garcia at his address of record were returned as undelivered. (Doc.
4,5). The Court then issued an Order to Show Cause on January 23, 2019, directing Garcia to
notify the Court of a new address, or otherwise show cause why the case should not be dismissed,
within 21 days of entry of the Order. (Doc. 6). Additional mail, including the copy of the Court’s
Order to Show Cause mailed to Garcia’s address of record, was also returned as undelivered. (Doc.
7, 8). The Court’s review of the La Plata County, Colorado records confirms that Garcia is no
longer in the custody of the La Plata County correctional facility. More than 21 days has elapsed
since entry of the Order to Show Cause and Garcia has not provided the Court with a new address,
responded to the Court’s Order, or otherwise shown cause why the case should not be dismissed.

Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10" Cir. 1980). The
local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing
address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Plaintiff Garcia has failed
to comply with D.N.M. LR-Civ. 83.6 and with the Court’s January 23, 2019 Order to Show Cause.
Plaintiff Garcia has failed to comply with the Court’s order and failed to prosecute this
action by not keeping the Court apprised of his current address. The Court may dismiss an action
under Fed. R. Civ. P. 41(b) for failure to prosecute, to comply with the rules of civil procedure, or
to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10" Cir. 2003).
Therefore, the Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply
with the Court’s Order and failure to prosecute this proceeding.
IT IS THEREFORE ORDERED that the Prisoner Civil Rights Complaint filed
by David I. Garcia (Doc. 1) is DISMISSED without prejudice under Fed. R. Civ. P. 41(b) for

failure to comply with the Court’s order and failure to prosecute.

Kad tee MONS JUDGE
